 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     RICHARD A. MAIZE,                 No. CV 13-07415-DDP
11                                     [No. CR 07-455-PSG]
         Petitioner and Defendant,
12                                     PROTECTIVE ORDER REGARDING
              v.                       DOCUMENTS CONTAINING PERSONAL
13                                     IDENTIFYING INFORMATION
     UNITED STATES OF AMERICA,
14
         Respondent and Plaintiff.
15

16

17        The Court has read and considered the Stipulation and Joint

18   Request for a Protective Order Regarding Documents Containing

19   Personal Identifying Information, filed by Petitioner and Defendant

20   Richard A. Maize (“Petitioner Maize”) and Respondent and Plaintiff

21   United States of America in this matter on January __, 2020, which

22   this Court incorporates by reference into this order, and FOR GOOD

23   CAUSE SHOWN the Court hereby FINDS AND ORDERS as follows:

24             The United States Attorney’s Office (“the USAO”) has made

25   available for initial review by Petitioner Maize’s counsel of

26   record, Richard G. Novak (“Mr. Novak”), certain documents in the

27   possession of USAO that Petitioner Maize had requested be made

28   available for his use in connection with these proceedings, pursuant
 1   to 18 U.S.C. § 2255, to set aside Petitioner Maize’s convictions in

 2   United States v. Richard A. Maize, case no. CR 07-455-DDP (the

 3   “Subject Documents”).   The Subject Documents were previously

 4   selected by the USAO as potential exhibits in connection with the

 5   trial of the defendants prosecuted in United States v. Joseph Aram

 6   Babajian, Lila Marie Rizk, and Kyle John Grasso, case no. CR 07-

 7   00755-DDP.   The quantity of the Subject Documents is approximately

 8   290 pages.   Many of the Subject Documents contain personal

 9   identifying information of real persons, including, among other

10   things, personal names, addresses, Social Security numbers, and

11   financial account numbers.

12             If the USAO were to attempt to redact all this personal

13   identifying information in strict compliance with Federal Rule of

14   Civil Procedure 5.2, the Central District of California’s Local

15   Rules regarding redaction, and the Privacy Policy of the United

16   States Judicial Conference, Petitioner Maize would receive a set of

17   documents that would be confusing and difficult for Petitioner Maize

18   and Mr. Novak to understand.

19             The Court finds it appropriate, therefore, for the USAO to

20   provide to Mr. Novak unredacted copies of the Subject Documents that

21   contain personal identifying information, subject to this protective

22   order that preserves the privacy and security of third parties.    The

23   Court agrees that a protective order as requested by the parties

24   will serve the USAO’s interest in maintaining the privacy and

25   security of third parties while permitting Petitioner Maize and Mr.

26   Novak to understand the Subject Documents.

27

28

                                       2
 1              Accordingly, the production of the Subject Documents by

 2   the USAO to Mr. Novak shall be subject to this Protective Order, as

 3   follows:

 4              a.   For purposes of the Protective Order, the term

 5   “Personal Identifying Information” (“PII”) includes any information

 6   that can be used to identify a person, other than Petitioner Maize,

 7   including name, address, date of birth, Social Security number, Tax

 8   Payer Identification Number, driver’s license number, telephone

 9   number, financial account number, or personal identification number.

10   The term “Protected Information” refers to materials containing PII

11   that the USAO produces to the defense pursuant to the Protective

12   Order.

13              b.   For purposes of the Protective Order, the term

14   “Petitioner’s Team” refers to (1) Mr. Novak, as Petitioner Maize’s

15   counsel of record; (2) other attorneys at Mr. Novak’s law firm who

16   may be consulted regarding case strategy in the above-captioned

17   matter; (3) investigators and retained experts or potential experts

18   who are assisting Mr. Novak with this case; and (4) paralegals,

19   legal assistants, and other support staff to Mr. Novak providing

20   assistance on this case.   The term “Petitioner’s Team” does not

21   include Petitioner Maize, his family members, or any other

22   associates of Petitioner Maize.

23              c.   Mr. Novak shall advise all other members of

24   Petitioner’s Team of their obligations under the Protective Order

25   and ensure their agreement to follow the Protective Order, prior to

26   providing members of Petitioner’s Team with access to any materials

27   subject to the Protective Order.

28

                                        3
 1               d.   The USAO is authorized to provide to Mr. Novak

 2   Protected Information marked with the following legend: “CONTENTS

 3   SUBJECT TO PROTECTIVE ORDER.”   If Protected Information is provided

 4   on a DVD, or other electronic storage media, it is sufficient notice

 5   for the USAO to label the electronic storage media with this legend.

 6   If Protected Information is provided in the form of a paper

 7   document, it is sufficient notice for the USAO to print this legend

 8   on the cover page of the first page of the document.   If Petitioner

 9   Maize objects to any such designation, he may do so by application

10   to the Court upon duly noticed motion, following meeting and

11   conferring with the USAO regarding the objection.

12               e.   Petitioner Maize may review Protected Information

13   only in the presence of Mr. Novak or other members of Petitioner’s

14   Team, and Petitioner Maize may not copy, keep, maintain, or

15   otherwise possess any of such Protected Information in this case at

16   any time.    Petitioner Maize must return any Protected Information to

17   Petitioner’s Team at the conclusion of any meeting at which

18   Petitioner Maize is permitted to view the Protected Information.

19   Petitioner Maize may not take any Protected Information out of the

20   room in which he is meeting with Petitioner’s Team.    Petitioner

21   Maize may not write down or memorialize any PII contained in the

22   Protected Information.   At the conclusion of any meeting with

23   Petitioner Maize, Petitioner’s Team shall take possession of all

24   Protected Information.

25               f.   If Mr. Novak deems it appropriate or necessary for

26   Petitioner Maize to review some or all of the Protected Information

27   in this case outside Petitioner’s Team’s presence, Mr. Novak shall,

28   without further Order of the Court, provide to Petitioner Maize only

                                        4
 1   Protected Information from which all PII has been redacted by

 2   Petitioner’s Team.   At no time, under no circumstance, shall any

 3   unredacted Protected Information be left in the possession, custody,

 4   or control of Petitioner Maize.

 5              g.   Petitioner’s Team shall not permit Petitioner Maize

 6   or anyone not a member of Petitioner’s Team to have possession of

 7   Protected Information.

 8              h.   Petitioner’s Team shall access and use Protected

 9   Information for the sole purpose of preparing for proceedings in

10   this case.   Petitioner’s Team may review Protected Information with

11   a witness or potential witness in this case, including Petitioner

12   Maize.   Before being shown any portion of Protected Information,

13   however, any witness or potential witness must be informed of, and

14   agree in writing to be bound by, the requirements of the Protective

15   Order.   No witness or potential witness may retain Protected

16   Information, or any copy thereof, after his or her review of those

17   materials with Petitioner’s Team is complete.

18              i.   Petitioner’s Team shall maintain Protected

19   Information safely and securely, and shall exercise reasonable care

20   in ensuring the confidentiality of those materials by (1) not

21   permitting anyone other than Maize team members and Petitioner Maize

22   as restricted above to see Protected Information, (2) not divulging

23   to anyone the contents of Protected Information, and (3) not

24   permitting Protected Information to be outside Petitioner’s Team’s

25   offices, homes, vehicles, or personal presence.

26              j.   To the extent that notes are made that memorialize,

27   in whole or in part, the PII in any Protected Information, or to the

28   extent that copies are made for authorized use by members of

                                       5
 1   Petitioner’s Team, such notes, copies, or reproductions become

 2   Protected Information subject to the Protective Order and must be

 3   handled in accordance with the terms of the Protective Order.

 4             k.    Petitioner’s Team shall use Protected Information and

 5   materials otherwise identified as containing PII only for the

 6   litigation of this matter and for no other purpose.   In the event

 7   that a party needs to file Protected Information or materials

 8   otherwise identified as containing PII with the Court or divulge the

 9   contents of such materials in court filings, the filing should be

10   made under seal.   If the Court rejects the request to file such

11   information under seal, the party seeking to file such information

12   shall provide advance written notice to the other party to afford

13   such party an opportunity to object or otherwise respond to such

14   intention.   If the other party does not object to the proposed

15   filing, the party seeking to file such information shall redact the

16   PII and make all reasonable attempts to limit the divulging of PII.

17             l.    Any PII produced or disclosed to Mr. Novak by the

18   USAO prior to the date of the Protective Order shall be subject to

19   the terms of the Protective Order.

20             m.    Upon the final disposition of this case, any

21   Protected Information and materials otherwise identified as

22   containing PII shall not be used, in any way, in any other matter,

23   absent a court order.   All materials designated subject to the

24   Protective Order maintained in Petitioner’s Team’s files shall

25   remain subject to the Protective Order unless and until such order

26   is modified by court order.   Within thirty days of the conclusion of

27   these proceedings, Mr. Novak shall return Protected Information and

28   materials otherwise identified as containing PII to the USAO,

                                       6
 1   certify that such materials have been destroyed, or certify that

 2   such materials are being kept pursuant to the Business and

 3   Professions Code and the Rules of Professional Conduct.

 4             n.   In the event that there is a substitution of counsel

 5   for Petitioner Maize prior to when such documents must be returned,

 6   new counsel must join this Protective Order before any Protected

 7   Information or materials otherwise identified as containing PII may

 8   be transferred from Mr. Novak to the new counsel, who then shall

 9   become Petitioner’s Team’s custodian of materials designated subject

10   to the Protective Order and who shall then become responsible, upon

11   the conclusion of proceedings, for returning to the USAO, certifying

12   the destruction of, or retaining pursuant to the Business and

13   Professions Code and the Rules of Professional Conduct all Protected

14   Information and materials otherwise identified as containing PII.

15        IT IS SO ORDERED.

16
          1-15-2020
17   __________________                   ____________________________
          DATE                            HONORABLE DEAN D. PREGERSON
18
                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                      7
